Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 1 of 28




                   EXHIBIT F
                          Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 2 of 28
                                                                                                                                                                C-1

                                                  《香港人權法案條例》
                                                                 ( 第 383 章 )
                                           Hong Kong Bill of Rights Ordinance
                                                                  (Cap. 383)

                                                                     版本日期
                                                                    Version date
                                                                     15.2.2017



                                                             經核證文本
                                                            Verified Copy
                                                       ( 法例發布條例》( 第 614 章 ) 第 5 條 )
                                                       《
                                               (Legislation Publication Ordinance (Cap. 614), section 5)



               如某內頁的頁底標明 :                                                   A provision is presumed to be correctly stated as at the above
                ․“經核證文本”；及                                                   version date if it is on a page marked at the bottom with:
                ․ 以下列表顯示的該頁的最後更新日期，                                            ․ the words “Verified Copy”; and
               該頁所載條文即視作於上述“版本日期”的正確版本。                                        ․ the last updated date shown in this table for the page.

               此文本所載條文，如並非正在實施，會有附註作說明。                                      Any provision included in this copy that is not in force is marked
                                                                             accordingly.

                        條文 Provision                             頁數 Page number                            最後更新日期 Last updated date
                         第 I 部 Part I                                 1-1—1-8                                         15.2.2017
                        第 II 部 Part II                               2-1—2-30                                         15.2.2017
                        第 III 部 Part III                              3-1—3-6                                         15.2.2017
                        附表 Schedule                                   S-1—S-2                                         15.2.2017



尚未實施的條文 / 修訂 ——                                                               Provisions / Amendments not yet in operation —
尚未實施的條文及修訂的資料，可於「電子版香港法例」(http://www.elegislation.gov.hk)                     Please see Hong Kong e-Legislation (http://www.elegislation.gov.hk) for information of
閱覽。                                                                           provisions and amendments not yet in operation.
                        Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 3 of 28
                   《香港人權法案條例》                                                 Hong Kong Bill of Rights Ordinance


E-1                                                                                                                             E-2
第 383 章                                                                                                                   Cap. 383

                        制定史                                                         Enactment History

本為 1991 年第 59 號 —— 1995 年第 68 號，1997 年第 80 號，1997 年       Originally 59 of 1991 — 68 of 1995, 80 of 1997, 107 of 1997, 126 of
第 107 號，1997 年 第 126 號，1997 年 第 498 號 法 律 公 告，1998 年 第    1997, L.N. 498 of 1997, L.N. 48 of 1998, 2 of 1998, L.N. 315 of 1998, 34
48 號法律公告，1998 年第 2 號，1998 年第 315 號法律公告，1999 年             of 1999, 1 of 2003, E.R. 1 of 2017
第 34 號，2003 年第 1 號，2017 年第 1 號編輯修訂紀錄




最後更新日期                                                                                                              Last updated date
15.2.2017                                                                                                                   15.2.2017
                        Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 4 of 28
                    《香港人權法案條例》                                              Hong Kong Bill of Rights Ordinance


T-1                                                                                                                             T-2
第 383 章                                                                                                                   Cap. 383



                 《香港人權法案條例》                                         Hong Kong Bill of Rights Ordinance

                     ( 第 383 章 )                                                       (Cap. 383)
                        目錄                                                              Contents

條次                                           頁次           Section                                                     Page
                        第I部                                                                Part I
                        導言                                                              Preliminary
1.          簡稱                               1-1          1.         Short title                                      1-2
2.          釋義                               1-1          2.         Interpretation                                   1-2
3.          對先前法例的影響                         1-3          3.         Effect on pre-existing legislation               1-4
4.          ( 不採用為香港特別行政區法律 )                1-5          4.         (Not adopted as the Laws of the HKSAR)           1-6
5.          緊急狀態                             1-5          5.         Public emergencies                               1-6
6.          人權法案遭違反時的補救                      1-5          6.         Remedies for contravention of Bill of Rights     1-6
7.          本條例的約束力                          1-7          7.         Binding effect of Ordinance                      1-8
                      第 II 部                                                          Part II
                     香港人權法案                                                 The Hong Kong Bill of Rights
8.          香港人權法案                           2-1          8.         Hong Kong Bill of Rights                         2-2
                      第 III 部                                                             Part III
                    例外及保留條文                                                        Exceptions and Savings
9.          武裝部隊及拘禁在懲治機構內的人                  3-1          9.         Armed forces and persons detained in penal       3-2
                                                                     establishments
10.         受拘禁的少年                           3-1          10.        Juveniles under detention                        3-2
11.         出入境法例                            3-1          11.        Immigration legislation                          3-2

最後更新日期                                                                                                              Last updated date
15.2.2017                                                                                                                   15.2.2017
                      Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 5 of 28
                  《香港人權法案條例》                                             Hong Kong Bill of Rights Ordinance


T-3                                                                                                                       T-4
第 383 章                                                                                                             Cap. 383


條次                                         頁次           Section                                                 Page
12.         沒有居留權的人                        3-1          12.        Persons not having the right of abode        3-2
13.         行政會議及立法會                       3-1          13.        Executive and Legislative Councils           3-2
14.         暫時的保留條文                        3-3          14.        Temporary savings                            3-4
附表             第 14(1) 及 (2) 條適用的條文        S-1          Schedule          Provisions to which Section 14(1) and S-2
                                                                          (2) Applies




最後更新日期                                                                                                        Last updated date
15.2.2017                                                                                                             15.2.2017
                       Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 6 of 28
                   《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


1-1                                              第I部      Part I                                                                     1-2
第 383 章                                          第1條      Section 1                                                           Cap. 383


本條例將《公民權利和政治權利國際公約》中適用於香港的規定收納                            An Ordinance to provide for the incorporation into the law of Hong Kong
   入香港法律，並對附帶及有關連的事項作出規定。                                        of provisions of the International Covenant on Civil and Political
                                                                 Rights as applied to Hong Kong; and for ancillary and connected
                                                                 matters.


                                      [1991 年 6 月 8 日 ]                                                                  [8 June 1991]
                   ( 格式變更 ——2017 年第 1 號編輯修訂紀錄 )                                                       (Format changes—E.R. 1 of 2017)

      ( 略去制定語式條文 ——2017 年第 1 號編輯修訂紀錄 )                             (Enacting provision omitted—E.R. 1 of 2017)

                      第I部                                                                    Part I
                       導言                                                                Preliminary
1.    簡稱                                                  1.       Short title
                   ( 編輯修訂 ——2017 年第 1 號編輯修訂紀錄 )                                                               (Amended E.R. 1 of 2017)
      (1)   本條例可引稱為《香港人權法案條例》。                                     (1)   This Ordinance may be cited as the Hong Kong Bill of Rights
      (2)   ( 已失時效而略去 ——2017 年第 1 號編輯修訂紀錄 )                              Ordinance.
                                                                   (2)   (Omitted as spent—E.R. 1 of 2017)

2.    釋義                                                  2.       Interpretation
      (1)   在本條例中，除文意另有所指外 ——                                      (1)   In this Ordinance, unless the context otherwise requires—
      人權法案 (Bill of Rights) 指在第 II 部列出的香港人權法案；                     article means an article of the Bill of Rights;
      生效日期 (commencement date) 指本條例的實施日期；                          Bill of Rights (人權法案) means the Hong Kong Bill of Rights set
      先前法例 (pre-existing legislation) 指在生效日期前制定的法例；                      out in Part II;
      法例 (legislation) 指可藉條例修訂的法例。                                 commencement date (生效日期) means the date on which this
                                                                       Ordinance comes into operation;
      (2)   人權法案受第 III 部規限。
                                                                   legislation (法例) means legislation that can be amended by an
      (3)   (# 不採用為香港特別行政區法律 )                                           Ordinance;

最後更新日期                                                                                                                  Last updated date
15.2.2017             經核證文本                                                                 Verified Copy                       15.2.2017
                              Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 7 of 28
                          《香港人權法案條例》                                                       Hong Kong Bill of Rights Ordinance


1-3                                                    第I部      Part I                                                                         1-4
第 383 章                                               第3條       Section 3                                                                Cap. 383

         (4)    本條例不得解釋為政府或任何主管當局、團體或個人有                                 pre-existing legislation (先前法例) means legislation enacted
                權從事活動或實行行為，破壞人權法案確認之任何一種                                      before the commencement date.
                權利與自由，或限制此種權利與自由逾越人權法案規定                                 (2)   The Bill of Rights is subject to Part III.
                之程度。 [ 比照《公民權利和政治權利國際公約》第五 ‧
                一條 ]                                                     (3)   (#Not adopted as the Laws of the HKSAR)

         (5)    香港境內依法律、公約、條例或習俗而承認或存在之任                                 (4)   Nothing in this Ordinance shall be interpreted as implying for
                何基本人權，不得藉口人權法案未予確認或確認之範圍                                       the Government or any authority, group or person any right
                較狹，而加以限制或減免義務。 [ 比照《公民權利和政治                                    to engage in any activity or perform any act aimed at the
                權利國際公約》第五 ‧ 二條 ]                                               destruction of any of the rights and freedoms recognized in
                                                                               the Bill of Rights or at their limitation to a greater extent than
         (6)    人權法案中每一條的標題並無立法效力，亦不在任何方                                       is provided for in the Bill. [cf. ICCPR Art. 5.1]
                面更改、限制或擴展該條的含義。
                                                                         (5)   There shall be no restriction upon or derogation from any of
         (7)    凡在本條例中提述《公民權利和政治權利國際公約》，即                                      the fundamental human rights recognized or existing in Hong
                提述已交存聯合國檔庫的《公民及政治權利國際盟約》文                                      Kong pursuant to law, conventions, regulations or custom on
                件。                                                             the pretext that the Bill of Rights does not recognize such
                                                                               rights or that it recognizes them to a lesser extent. [cf. ICCPR
          編輯附註：
          #
                                                                               Art. 5.2]
            見《全國人民代表大會常務委員會關於根據〈中華人民共和國香港特別行
            政區基本法〉第一百六十條處理香港原有法律的決定》(「電子版香港法例」                           (6)   A heading to any article does not have any legislative effect
            (http://www.elegislation.gov.hk) 文件 A206)。                         and does not in any way vary, limit or extend the meaning of
                                                                               the article.

                                                                         Editorial Note:
                                                                         #
                                                                            See Decision of the Standing Committee of the National People’s
                                                                           Congress on Treatment of the Laws Previously in Force in Hong
                                                                           Kong in accordance with Article 160 of the Basic Law of the Hong
                                                                           Kong Special Administrative Region of the People’s Republic of China
                                                                           (Instrument A206 in Hong Kong e-legislation (http://www.elegislation.gov.
                                                                           hk)).

3.        對先前法例的影響                                              3.       Effect on pre-existing legislation
      (1)-(2)   (# 不採用為香港特別行政區法律 )                                   (1)-(2)   (#Not adopted as the Laws of the HKSAR)
      (3)-(4)   ( 由 1998 年第 2 號第 2 條廢除 )                             (3)-(4)   (Repealed 2 of 1998 s. 2)

          編輯附註：                                                          Editorial Note:

最後更新日期                                                                                                                             Last updated date
15.2.2017                     經核證文本                                                                   Verified Copy                        15.2.2017
                           Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 8 of 28
                       《香港人權法案條例》                                                      Hong Kong Bill of Rights Ordinance


1-5                                                  第I部      Part I                                                                           1-6
第 383 章                                              第4條      Section 4                                                                  Cap. 383

       #
           見《全國人民代表大會常務委員會關於根據〈中華人民共和國香港特別行                            #
                                                                            See Decision of the Standing Committee of the National People’s
           政區基本法〉第一百六十條處理香港原有法律的決定》(「電子版香港法例」                              Congress on Treatment of the Laws Previously in Force in Hong
           (http://www.elegislation.gov.hk) 文件 A206)。                      Kong in accordance with Article 160 of the Basic Law of the Hong
                                                                           Kong Special Administrative Region of the People’s Republic of China
                                                                           (Instrument A206 in Hong Kong e-legislation (http://www.elegislation.gov.
                                                                           hk)).

4.    ( 不採用為香港特別行政區法律 )                                       4.       (Not adopted as the Laws of the HKSAR)

      編輯附註：                                                            Editorial Note:
      見《全國人民代表大會常務委員會關於根據〈中華人民共和國香港特別行政                                See Decision of the Standing Committee of the National People’s
      區基本法〉第一百六十條處理香港原有法律的決定》「           ( 電子版香港法例」(http://            Congress on Treatment of the Laws Previously in Force in Hong Kong in
      www.elegislation.gov.hk) 文件 A206)。                               accordance with Article 160 of the Basic Law of the Hong Kong Special
                                                                       Administrative Region of the People’s Republic of China (Instrument A206
                                                                       in Hong Kong e-legislation (http://www.elegislation.gov.hk)).

5.    緊急狀態                                                    5.       Public emergencies
      (1)    如經當局正式宣布緊急狀態，而該緊急狀態危及國本，                                  (1)    In time of public emergency which threatens the life of the
             得在此種危急情勢絕對必要之限度內，採取減免履行人                                         nation and the existence of which is officially proclaimed,
             權法案的措施，但採取此等措施，必須按照法律而行。                                         measures may be taken derogating from the Bill of Rights to
      (2)    根據第 (1) 款採取之措施不得 ——                                              the extent strictly required by the exigencies of the situation,
                                                                              but these measures shall be taken in accordance with law.
             (a)   抵觸依國際法所負並適用於香港之義務，但依《公民
                   權利和政治權利國際公約》所負之義務除外；                                (2)    No measure shall be taken under subsection (1) that—
             (b)   引起純粹以種族、膚色、性別、語言、宗教或社會                                     (a)   is inconsistent with any obligation under international
                   階級為根據之歧視；或                                                       law that applies to Hong Kong (other than an obligation
                                                                                    under the International Covenant on Civil and Political
             (c)   減免履行人權法案第二、三、四 ( 一 ) 及 ( 二 )、七、                                  Rights);
                   十二、十三及十五條之規定。
                                                                              (b)   involves discrimination solely on the ground of race,
                     [ 比照《公民權利和政治權利國際公約》第四條 ]                                       colour, sex, language, religion or social origin; or
                                                                              (c)   derogates from articles 2, 3, 4(1) and (2), 7, 12, 13 and
                                                                                    15.
                                                                                                                               [cf. ICCPR Art. 4]

6.    人權法案遭違反時的補救                                             6.       Remedies for contravention of Bill of Rights

最後更新日期                                                                                                                             Last updated date
15.2.2017                 經核證文本                                                                    Verified Copy                           15.2.2017
                        Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 9 of 28
                     《香港人權法案條例》                                                  Hong Kong Bill of Rights Ordinance


1-7                                              第I部      Part I                                                                      1-8
第 383 章                                         第7條       Section 7                                                             Cap. 383

      (1)   法院或審裁處 ——                                              (1)   A court or tribunal—
            (a)   在就觸犯本條例的事件而採取的法律行動所引起的                                 (a)   in proceedings within its jurisdiction in an action for
                  訴訟中，而該訴訟是屬其司法管轄權範圍內者；及                                       breach of this Ordinance; and
            (b)   在涉及違反或威脅違反人權法案的事件而屬其司法                                 (b)   in other proceedings within its jurisdiction in which a
                  管轄權範圍內的其他訴訟中，                                                violation or threatened violation of the Bill of Rights is
            可就該項觸犯、違反或威脅違反事件，頒發它有權在該                                           relevant,
            等訴訟中頒發而認為在該情況下屬適當及公正的補救、                                     may grant such remedy or relief, or make such order, in
            濟助或命令。                                                       respect of such a breach, violation or threatened violation as
      (2)   任何訴訟，不得以它是與人權法案有關為理由而被裁定                                     it has power to grant or make in those proceedings and as it
            是超出任何法院或審裁處的司法管轄權範圍。                                         considers appropriate and just in the circumstances.
                                                                   (2)   No proceedings shall be held to be outside the jurisdiction of
                                                                         any court or tribunal on the ground that they relate to the Bill
                                                                         of Rights.

7.    本條例的約束力                                             7.       Binding effect of Ordinance
      (1)   本條例只對以下各方面具有約束力 ——                                     (1)   This Ordinance binds only—
            (a)   政府及所有公共主管當局；及                                          (a)   the Government and all public authorities; and
            (b)   代表政府或公共主管當局行事的任何人。                                     (b)   any person acting on behalf of the Government or a
      (2)   在本條中 ——                                                            public authority.
      人 (person) 包括團體，不論其是否法團組織。 ( 由 1995 年第                       (2)   In this section—
          68 號第 2 條修訂 )                                            person (人) includes any body of persons, corporate or
                                                                        unincorporate.




最後更新日期                                                                                                                    Last updated date
15.2.2017              經核證文本                                                                Verified Copy                         15.2.2017
                    Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 10 of 28
                 《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-1                                          第 II 部    Part II                                                                        2-2
第 383 章                                      第8條       Section 8                                                                Cap. 383



                    第 II 部                                                                  Part II
                  香港人權法案                                                   The Hong Kong Bill of Rights
8.     香港人權法案                                         8.         Hong Kong Bill of Rights
       香港人權法案如下所列。                                               The Hong Kong Bill of Rights is as follows.



                       第一條                                                                      Article 1

                   享受權利不分區別                                                   Entitlement to rights without distinction

      (一)   人人得享受人權法案所確認之權利，無分種族、膚色、                             (1)   The rights recognized in this Bill of Rights shall be enjoyed
            性別、語言、宗教、政見或其他主張、民族本源或社會                                   without distinction of any kind, such as race, colour, sex,
            階級、財產、出生或其他身分等等。                                           language, religion, political or other opinion, national or
      (二)   人權法案所載一切公民及政治權利之享受，男女權利，                                   social origin, property, birth or other status.
            一律平等。                                                (2)   Men and women shall have an equal right to the enjoyment
              [ 比照《公民權利和政治權利國際公約》第二及三條 ]                               of all civil and political rights set forth in this Bill of Rights.
                                                                                                               [cf. ICCPR Arts. 2 & 3]



                       第二條                                                                      Article 2

                     生存的權利                                                                    Right to life

      (一)   人人皆有天賦之生存權。此種權利應受法律保障。任何                             (1)   Every human being has the inherent right to life. This right
            人之生命不得無理剝奪。                                                shall be protected by law. No one shall be arbitrarily deprived
      (二)   非犯情節最重大之罪，且依照犯罪時有效並與人權法案                                   of his life.
            規定及《防止及懲治殘害人群罪公約》不抵觸之法律，不                            (2)   Sentence of death may be imposed only for the most serious
            得科處死刑。死刑非依管轄法院終局判決，不得執行。                                   crimes in accordance with the law in force at the time of the

最後更新日期                                                                                                                    Last updated date
15.2.2017           經核證文本                                                                  Verified Copy                          15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 11 of 28
                  《香港人權法案條例》                                                      Hong Kong Bill of Rights Ordinance


2-3                                           第 II 部    Part II                                                                       2-4
第 383 章                                       第8條       Section 8                                                               Cap. 383

      (三)   生命之剝奪構成殘害人群罪時，不得認為本條授權以任                                      commission of the crime and not contrary to the provisions
            何方式減免依《防止及懲治殘害人群罪公約》規定所負之                                     of this Bill of Rights and to the Convention on the Prevention
            任何義務。                                                         and Punishment of the Crime of Genocide. This penalty can
      (四)   受死刑宣告者，有請求特赦或減刑之權。一切判處死刑                                      only be carried out pursuant to a final judgment rendered by a
            之案件均得邀大赦、特赦或減刑。                                               competent court.
      (五)   未滿 18 歲之人犯罪，不得判處死刑；懷胎婦女被判死刑，                          (3)     When deprivation of life constitutes the crime of genocide,
            不得執行其刑。                                                       nothing in this article shall authorize the derogation in any
                                                                          way from any obligation assumed under the provisions of the
      (六)   不得援引本條，而延緩或阻止在香港廢除死刑。                                         Convention on the Prevention and Punishment of the Crime
                [ 比照《公民權利和政治權利國際公約》第六條 ]                                  of Genocide.
                                                                  (4)     Anyone sentenced to death shall have the right to seek
                                                                          pardon or commutation of the sentence. Amnesty, pardon or
                                                                          commutation of the sentence of death may be granted in all
                                                                          cases.
                                                                  (5)     Sentence of death shall not be imposed for crimes committed
                                                                          by persons below 18 years of age and shall not be carried out
                                                                          on pregnant women.
                                                                  (6)     Nothing in this article shall be invoked to delay or to prevent
                                                                          the abolition of capital punishment in Hong Kong.
                                                                                                                       [cf. ICCPR Art. 6]



                        第三條                                                                       Article 3

            不得施以酷刑或不人道處遇亦不得未經同意而施以試驗                                    No torture or inhuman treatment and no experimentation
                                                                                           without consent
       任何人不得施以酷刑，或予以殘忍、不人道或侮辱之處遇或懲
       罰。非經本人自願同意，尤不得對任何人作醫學或科學試驗。                                No one shall be subjected to torture or to cruel, inhuman or
                [ 比照《公民權利和政治權利國際公約》第七條 ]                          degrading treatment or punishment. In particular, no one shall
                                                                  be subjected without his free consent to medical or scientific
                                                                  experimentation.


最後更新日期                                                                                                                    Last updated date
15.2.2017           經核證文本                                                                    Verified Copy                        15.2.2017
                               Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 12 of 28
                            《香港人權法案條例》                                                          Hong Kong Bill of Rights Ordinance


2-5                                                     第 II 部    Part II                                                                           2-6
第 383 章                                                 第8條       Section 8                                                                   Cap. 383

                                                                                                                                     [cf. ICCPR Art. 7]



                                  第四條                                                                           Article 4

                             不得使充奴隸或奴工                                                                  No slavery or servitude

      (一)    任何人不得使充奴隸；奴隸制度及奴隸販賣，不論出於                                       (1)   No one shall be held in slavery; slavery and the slave-trade in
             何種方式，悉應禁止。                                                           all their forms shall be prohibited.
      (二)    任何人不得使充奴工。                                                     (2)   No one shall be held in servitude.
      ( 三 )( 甲 )    任何人不得使服強迫或強制之勞役。                                        (3)   (a)    No one shall be required to perform forced or
            (乙)     本項所稱 “ 強迫或強制勞役 ” 不包括下列各項 ——                                          compulsory labour.
                    (i)    經法院依法命令拘禁之人，或在此種拘禁假釋                                   (b)    For the purpose of this paragraph the term “forced or
                           期間之人，通常必須擔任之工作或服役；                                            compulsory labour” shall not include—
                   (ii)    任何軍事性質之服役，及在承認人民可以本其                                          (i)      any work or service normally required of a person
                           信念反對服兵役之情況下，依法對此種人徵服                                                   who is under detention in consequence of a lawful
                           之國民服役；                                                                 order of a court, or of a person during conditional
                                                                                                  release from such detention;
                   (iii)   遇有緊急危難或災害禍患危及社會生命安寧時
                           徵召之服役；                                                       (ii)      any service of a military character and, where
                                                                                                  conscientious objection is recognized, any national
                   (iv)    為正常公民義務一部分之工作或服役。                                                      service required by law of conscientious objectors;
                           [ 比照《公民權利和政治權利國際公約》第八條 ]                                     (iii)     any service exacted in cases of emergency or
                                                                                                  calamity threatening the life or well-being of the
                                                                                                  community;
                                                                                        (iv)      any work or service which forms part of normal
                                                                                                  civil obligations.
                                                                                                                                     [cf. ICCPR Art. 8]




最後更新日期                                                                                                                                  Last updated date
15.2.2017                      經核證文本                                                                       Verified Copy                        15.2.2017
                    Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 13 of 28
                 《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-7                                          第 II 部    Part II                                                                      2-8
第 383 章                                      第8條       Section 8                                                              Cap. 383


                       第五條                                                                     Article 5

                    人身自由和安全                                                        Liberty and security of person

      (一)   人人有權享有身體自由及人身安全。任何人不得無理予                             (1)   Everyone has the right to liberty and security of person. No
            以逮捕或拘禁。非依法定理由及程序，不得剝奪任何人                                   one shall be subjected to arbitrary arrest or detention. No one
            之自由。                                                       shall be deprived of his liberty except on such grounds and in
      (二)   執行逮捕時，應當場向被捕人宣告逮捕原因，並應隨即                                   accordance with such procedure as are established by law.
            告知被控案由。                                              (2)   Anyone who is arrested shall be informed, at the time of
      (三)   因刑事罪名而被逮捕或拘禁之人，應迅即解送法官或依                                   arrest, of the reasons for his arrest and shall be promptly
            法執行司法權力之其他官員，並應於合理期間內審訊或                                   informed of any charges against him.
            釋放。候訊人通常不得加以羈押，但釋放得令具報，於                             (3)   Anyone arrested or detained on a criminal charge shall be
            審訊時、於司法程序之任何其他階段、並於一旦執行判                                   brought promptly before a judge or other officer authorized
            決時，候傳到場。                                                   by law to exercise judicial power and shall be entitled to
      (四)   任何人因逮捕或拘禁而被奪自由時，有權聲請法院提審，                                  trial within a reasonable time or to release. It shall not be the
            以迅速決定其拘禁是否合法，如屬非法，應即令釋放。                                   general rule that persons awaiting trial shall be detained in
                                                                       custody, but release may be subject to guarantees to appear
      (五)   任何人受非法逮捕或拘禁者，有權要求執行損害賠償。                                   for trial, at any other stage of the judicial proceedings, and,
                [ 比照《公民權利和政治權利國際公約》第九條 ]                               should occasion arise, for execution of the judgment.
                                                                 (4)   Anyone who is deprived of his liberty by arrest or detention
                                                                       shall be entitled to take proceedings before a court, in order
                                                                       that that court may decide without delay on the lawfulness
                                                                       of his detention and order his release if the detention is not
                                                                       lawful.
                                                                 (5)   Anyone who has been the victim of unlawful arrest or
                                                                       detention shall have an enforceable right to compensation.
                                                                                                                    [cf. ICCPR Art. 9]




最後更新日期                                                                                                                  Last updated date
15.2.2017           經核證文本                                                                 Verified Copy                         15.2.2017
                         Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 14 of 28
                      《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-9                                               第 II 部    Part II                                                                      2-10
第 383 章                                           第8條       Section 8                                                               Cap. 383


                            第六條                                                                     Article 6

                       被剝奪自由的人的權利                                                 Rights of persons deprived of their liberty

      (一)    自由被剝奪之人，應受合於人道及尊重其天賦人格尊嚴                                 (1)   All persons deprived of their liberty shall be treated with
             之處遇。                                                           humanity and with respect for the inherent dignity of the
      ( 二 )( 甲 )   除特殊情形外，被告應與判決有罪之人分別羈押，                                   human person.
                   且應另予與其未經判決有罪之身分相稱之處遇。                              (2)   (a)   Accused persons shall, save in exceptional
            (乙)    少年被告應與成年被告分別羈押，並應儘速即予判                                         circumstances, be segregated from convicted persons
                   決。                                                             and shall be subject to separate treatment appropriate to
                                                                                  their status as unconvicted persons.
      (三)    監獄制度所定監犯之處遇，應以使其悛悔自新、重適社
             會生活為基本目的。少年犯人應與成年犯人分別拘禁，                                       (b)   Accused juvenile persons shall be separated from adults
             且其處遇應與其年齡及法律身分相稱。                                                    and brought as speedily as possible for adjudication.
                     [ 比照《公民權利和政治權利國際公約》第十條 ]                         (3)   The penitentiary system shall comprise treatment of prisoners
                                                                            the essential aim of which shall be their reformation and
                                                                            social rehabilitation. Juvenile offenders shall be segregated
                                                                            from adults and be accorded treatment appropriate to their
                                                                            age and legal status.
                                                                                                                         [cf. ICCPR Art. 10]



                            第七條                                                                     Article 7

                        不得因違約而被監禁                                                  No imprisonment for breach of contract

        任何人不得僅因無力履行契約義務，即予監禁。                                         No one shall be imprisoned merely on the ground of inability to
                    [ 比照《公民權利和政治權利國際公約》第十一條 ]                         fulfil a contractual obligation.
                                                                                                                         [cf. ICCPR Art. 11]




最後更新日期                                                                                                                        Last updated date
15.2.2017                經核證文本                                                                 Verified Copy                          15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 15 of 28
                  《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-11                                          第 II 部    Part II                                                                      2-12
第 383 章                                       第8條       Section 8                                                               Cap. 383


                        第八條                                                                     Article 8

                     遷徙往來的自由                                                             Liberty of movement

       (一)   合法處在香港境內的人，在香港境內有遷徙往來之自由                             (1)   Everyone lawfully within Hong Kong shall, within Hong
             及擇居之自由。                                                    Kong, have the right to liberty of movement and freedom to
       (二)   人人應有自由離去香港。                                                choose his residence.
       (三)   上列權利不得限制，但法律所規定、保護國家安全、公                             (2)   Everyone shall be free to leave Hong Kong.
             共秩序、公共衞生或風化、或他人權利與自由所必要，                             (3)   The above-mentioned rights shall not be subject to any
             且與人權法案所確認之其他權利不抵觸之限制，不在此                                   restrictions except those which are provided by law, are
             限。                                                         necessary to protect national security, public order (ordre
       (四)   具有香港居留權的人進入香港之權，不得無理褫奪。                                    public), public health or morals or the rights and freedoms of
                                                                        others, and are consistent with the other rights recognized in
                [ 比照《公民權利和政治權利國際公約》第十二條 ]                               this Bill of Rights.
                                                                  (4)   No one who has the right of abode in Hong Kong shall be
                                                                        arbitrarily deprived of the right to enter Hong Kong.
                                                                                                                     [cf. ICCPR Art. 12]



                        第九條                                                                     Article 9

                    驅逐出香港的限制                                                 Restrictions on expulsion from Hong Kong

        合法處在香港境內但沒有香港居留權的人，非經依法判定，                                A person who does not have the right of abode in Hong Kong but
        不得驅逐出境，且除事關國家安全必須急速處分者外，應准                                who is lawfully in Hong Kong may be expelled therefrom only in
        其提出不服驅逐出境之理由，及聲請主管當局或主管當局特                                pursuance of a decision reached in accordance with law and shall,
        別指定之人員予以覆判，並為此目的委託代理人到場申訴。                                except where compelling reasons of national security otherwise
                [ 比照《公民權利和政治權利國際公約》第十三條 ]                         require, be allowed to submit the reasons against his expulsion and
                                                                  to have his case reviewed by, and be represented for the purpose
                                                                  before, the competent authority or a person or persons especially
                                                                  designated by the competent authority.

最後更新日期                                                                                                                    Last updated date
15.2.2017            經核證文本                                                                 Verified Copy                          15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 16 of 28
                  《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-13                                          第 II 部    Part II                                                                       2-14
第 383 章                                       第8條       Section 8                                                                Cap. 383

                                                                                                                      [cf. ICCPR Art. 13]



                        第十條                                                                     Article 10

               在法院前平等及接受公正公開審問的權利                                   Equality before courts and right to fair and public hearing

        人人在法院或法庭之前，悉屬平等。任何人受刑事控告或因                                All persons shall be equal before the courts and tribunals. In the
        其權利義務涉訟須予判定時，應有權受獨立無私之法定管轄                                determination of any criminal charge against him, or of his rights
        法庭公正公開審問。法院得因民主社會之風化、公共秩序或                                and obligations in a suit at law, everyone shall be entitled to a
        國家安全關係，或於保護當事人私生活有此必要時，或因情                                fair and public hearing by a competent, independent and impartial
        形特殊公開審判勢必影響司法而在其認為絕對必要之限度內，                               tribunal established by law. The press and the public may be
        禁止新聞界及公眾旁聽審判程序之全部或一部；但除保護少                                excluded from all or part of a trial for reasons of morals, public
        年有此必要，或事關婚姻爭執或子女監護問題外，刑事民事                                order (ordre public) or national security in a democratic society, or
        之判決應一律公開宣示。                                               when the interest of the private lives of the parties so requires, or
             [ 比照《公民權利和政治權利國際公約》第十四 ‧ 一條 ]                        to the extent strictly necessary in the opinion of the court in special
                                                                  circumstances where publicity would prejudice the interests of
                                                                  justice; but any judgment rendered in a criminal case or in a suit
                                                                  at law shall be made public except where the interest of juvenile
                                                                  persons otherwise requires or the proceedings concern matrimonial
                                                                  disputes or the guardianship of children.
                                                                                                                     [cf. ICCPR Art. 14.1]



                       第十一條                                                                     Article 11

                被控告或判定犯有刑事罪的人的權利                                  Rights of persons charged with or convicted of criminal offence

       (一)   受刑事控告之人，未經依法確定有罪以前，應假定其無                             (1)   Everyone charged with a criminal offence shall have the right
             罪。                                                         to be presumed innocent until proved guilty according to law.
       (二)   審判被控刑事罪時，被告一律有權平等享受下列最低限
             度之保障 ——

最後更新日期                                                                                                                     Last updated date
15.2.2017            經核證文本                                                                 Verified Copy                           15.2.2017
                        Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 17 of 28
                      《香港人權法案條例》                                                   Hong Kong Bill of Rights Ordinance


2-15                                             第 II 部    Part II                                                                     2-16
第 383 章                                          第8條       Section 8                                                              Cap. 383

             (甲)   迅即以其通曉之語言，詳細告知被控罪名及案由；                            (2)   In the determination of any criminal charge against him,
             (乙)   給予充分之時間及便利，準備答辯並與其選任之辯                                  everyone shall be entitled to the following minimum
                   護人聯絡；                                                   guarantees, in full equality—
             (丙)   立即受審，不得無故稽延；                                            (a)   to be informed promptly and in detail in a language
                                                                                 which he understands of the nature and cause of the
             (丁)   到庭受審，及親自答辯或由其選任辯護人答辯；未                                        charge against him;
                   經選任辯護人者，應告以有此權利；法院認為審判
                   有此必要時，應為其指定公設辯護人，如被告無資                                  (b)   to have adequate time and facilities for the preparation
                   力酬償，得免付之；                                                     of his defence and to communicate with counsel of his
                                                                                 own choosing;
             (戊)   得親自或間接詰問他造證人，並得聲請法院傳喚其
                   證人在與他造證人同等條件下出庭作證；                                      (c)   to be tried without undue delay;
             (己)   如不通曉或不能使用法院所用之語言，應免費為備                                  (d)   to be tried in his presence, and to defend himself in
                   通譯協助之；                                                        person or through legal assistance of his own choosing;
                                                                                 to be informed, if he does not have legal assistance, of
             (庚)   不得強迫被告自供或認罪。                                                  this right; and to have legal assistance assigned to him,
       (三)    少年之審判，應顧念被告年齡及宜使其重適社會生活，                                           in any case where the interests of justice so require, and
              而酌定程序。                                                             without payment by him in any such case if he does not
       (四)    經判定犯罪者，有權聲請上級法院依法覆判其有罪判決                                           have sufficient means to pay for it;
              及所科刑罰。                                                       (e)   to examine, or have examined, the witnesses against
       (五)    經終局判決判定犯罪，如後因提出新證據或因發見新證                                           him and to obtain the attendance and examination of
              據，確實證明原判錯誤而經撤銷原判或免刑者，除經證                                           witnesses on his behalf under the same conditions as
              明有關證據之未能及時披露，應由其本人全部或局部負                                           witnesses against him;
              責者外，因此判決而服刑之人應依法受損害賠償。                                       (f)   to have the free assistance of an interpreter if he cannot
       (六)    任何人依香港法律及刑事程序經終局判決判定有罪或無                                           understand or speak the language used in court;
              罪開釋者，不得就同一罪名再予審判或科刑。                                         (g)   not to be compelled to testify against himself or to
              [ 比照《公民權利和政治權利國際公約》第十四，二至七條 ]                                      confess guilt.
                                                                     (3)   In the case of juvenile persons, the procedure shall be such
                                                                           as will take account of their age and the desirability of
                                                                           promoting their rehabilitation.
                                                                     (4)   Everyone convicted of a crime shall have the right to his
                                                                           conviction and sentence being reviewed by a higher tribunal
                                                                           according to law.

最後更新日期                                                                                                                      Last updated date
15.2.2017               經核證文本                                                                 Verified Copy                         15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 18 of 28
                  《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-17                                          第 II 部    Part II                                                                     2-18
第 383 章                                       第8條       Section 8                                                              Cap. 383

                                                                  (5)   When a person has by a final decision been convicted of a
                                                                        criminal offence and when subsequently his conviction has
                                                                        been reversed or he has been pardoned on the ground that
                                                                        a new or newly discovered fact shows conclusively that
                                                                        there has been a miscarriage of justice, the person who has
                                                                        suffered punishment as a result of such conviction shall be
                                                                        compensated according to law, unless it is proved that the
                                                                        non-disclosure of the unknown fact in time is wholly or partly
                                                                        attributable to him.
                                                                  (6)   No one shall be liable to be tried or punished again for an
                                                                        offence for which he has already been finally convicted or
                                                                        acquitted in accordance with the law and penal procedure of
                                                                        Hong Kong.
                                                                                                             [cf. ICCPR Art. 14.2 to 7]



                       第十二條                                                                     Article 12

                  刑事罪及刑罰沒有追溯力                                              No retrospective criminal offences or penalties

       (一)   任何人之行為或不行為，於發生當時依香港法律及國際                             (1)   No one shall be held guilty of any criminal offence on
             法均不成罪者，不為罪。刑罰不得重於犯罪時法律所規                                   account of any act or omission which did not constitute a
             定。犯罪後之法律規定減科刑罰者，從有利於行為人之                                   criminal offence, under Hong Kong or international law, at
             法律。                                                        the time when it was committed. Nor shall a heavier penalty
       (二)   任何人之行為或不行為，於發生當時依各國公認之一般                                   be imposed than the one that was applicable at the time
             法律原則為有罪者，其審判與刑罰不受本條規定之影響。                                  when the criminal offence was committed. If, subsequent to
                                                                        the commission of the offence, provision is made by law for
                [ 比照《公民權利和政治權利國際公約》第十五條 ]                               the imposition of a lighter penalty, the offender shall benefit
                                                                        thereby.
                                                                  (2)   Nothing in this article shall prejudice the trial and punishment
                                                                        of any person for any act or omission which, at the time


最後更新日期                                                                                                                   Last updated date
15.2.2017            經核證文本                                                                 Verified Copy                         15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 19 of 28
                  《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-19                                          第 II 部    Part II                                                                      2-20
第 383 章                                       第8條       Section 8                                                               Cap. 383

                                                                        when it was committed, was criminal according to the general
                                                                        principles of law recognized by the community of nations.
                                                                                                                     [cf. ICCPR Art. 15]



                       第十三條                                                                     Article 13

                  被承認為法律人格的權利                                                 Right to recognition as person before law

        人人在任何所在有被承認為法律人格之權利。                                      Everyone shall have the right to recognition everywhere as a
                [ 比照《公民權利和政治權利國際公約》第十六條 ]                         person before the law.
                                                                                                                     [cf. ICCPR Art. 16]



                       第十四條                                                                     Article 14

             對私生活、家庭、住宅、通信、名譽及信用的保護                                 Protection of privacy, family, home, correspondence, honour
                                                                                            and reputation
       (一)   任何人之私生活、家庭、住宅或通信，不得無理或非法
             侵擾，其名譽及信用，亦不得非法破壞。                                   (1)   No one shall be subjected to arbitrary or unlawful interference
       (二)   對於此種侵擾或破壞，人人有受法律保護之權利。                                     with his privacy, family, home or correspondence, nor to
                                                                        unlawful attacks on his honour and reputation.
                [ 比照《公民權利和政治權利國際公約》第十七條 ]
                                                                  (2)   Everyone has the right to the protection of the law against
                                                                        such interference or attacks.
                                                                                                                     [cf. ICCPR Art. 17]



                       第十五條                                                                     Article 15

                   思想、信念及宗教自由                                               Freedom of thought, conscience and religion

最後更新日期                                                                                                                    Last updated date
15.2.2017            經核證文本                                                                 Verified Copy                          15.2.2017
                         Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 20 of 28
                      《香港人權法案條例》                                                     Hong Kong Bill of Rights Ordinance


2-21                                              第 II 部    Part II                                                                        2-22
第 383 章                                           第8條       Section 8                                                                 Cap. 383


       (一)    人人有思想、信念及宗教之自由。此種權利包括保有或                                (1)   Everyone shall have the right to freedom of thought,
              採奉自擇之宗教或信仰之自由，及單獨或集體、公開或                                      conscience and religion. This right shall include freedom
              私自以禮拜、戒律、躬行及講授表示其宗教或信仰之自                                      to have or to adopt a religion or belief of his choice, and
              由。                                                            freedom, either individually or in community with others
       (二)    任何人所享保有或採奉自擇之宗教或信仰之自由，不得                                      and in public or private, to manifest his religion or belief in
              以脅迫侵害之。                                                       worship, observance, practice and teaching.
       (三)    人人表示其宗教或信仰之自由，非依法律，不受限制，                                (2)   No one shall be subject to coercion which would impair his
              此項限制以保障公共安全、秩序、衞生或風化或他人之                                      freedom to have or to adopt a religion or belief of his choice.
              基本權利自由所必要者為限。                                           (3)   Freedom to manifest one’s religion or beliefs may be subject
       (四)    父母或法定監護人確保子女接受符合其本人信仰之宗教                                      only to such limitations as are prescribed by law and are
              及道德教育之自由，得受尊重。                                                necessary to protect public safety, order, health, or morals or
                                                                            the fundamental rights and freedoms of others.
                    [ 比照《公民權利和政治權利國際公約》第十八條 ]
                                                                      (4)   The liberty of parents and, when applicable, legal guardians
                                                                            to ensure the religious and moral education of their children
                                                                            in conformity with their own convictions shall be respected.
                                                                                                                          [cf. ICCPR Art. 18]



                           第十六條                                                                      Article 16

                        意見和發表的自由                                                      Freedom of opinion and expression

       (一)    人人有保持意見不受干預之權利。                                         (1)   Everyone shall have the right to hold opinions without
       (二)    人人有發表自由之權利；此種權利包括以語言、文字或                                      interference.
              出版物、藝術或自己選擇之其他方式，不分國界，尋求、                               (2)   Everyone shall have the right to freedom of expression;
              接受及傳播各種消息及思想之自由。                                              this right shall include freedom to seek, receive and impart
       (三)    本條第 ( 二 ) 項所載權利之行使，附有特別責任及義務，                                 information and ideas of all kinds, regardless of frontiers,
              故得予以某種限制，但此種限制以經法律規定，且為下                                      either orally, in writing or in print, in the form of art, or
              列各項所必要者為限 ——                                                  through any other media of his choice.
             (甲)   尊重他人權利或名譽；或                                        (3)   The exercise of the rights provided for in paragraph (2) of
                                                                            this article carries with it special duties and responsibilities. It

最後更新日期                                                                                                                          Last updated date
15.2.2017                經核證文本                                                                  Verified Copy                           15.2.2017
                         Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 21 of 28
                      《香港人權法案條例》                                                     Hong Kong Bill of Rights Ordinance


2-23                                              第 II 部    Part II                                                                        2-24
第 383 章                                           第8條       Section 8                                                                Cap. 383

             (乙)   保障國家安全或公共秩序，或公共衞生或風化。                                    may therefore be subject to certain restrictions, but these shall
                    [ 比照《公民權利和政治權利國際公約》第十九條 ]                               only be such as are provided by law and are necessary—
                                                                            (a)   for respect of the rights or reputations of others; or
                                                                            (b)   for the protection of national security or of public order
                                                                                  (ordre public), or of public health or morals.
                                                                                                                          [cf. ICCPR Art. 19]



                           第十七條                                                                      Article 17

                         和平集會的權利                                                           Right of peaceful assembly

        和平集會之權利，應予確認。除依法律之規定，且為民主社會                                   The right of peaceful assembly shall be recognized. No restrictions
        維護國家安全或公共安寧、公共秩序、維持公共衞生或風化、                                   may be placed on the exercise of this right other than those
        或保障他人權利自由所必要者外，不得限制此種權利之行使。                                   imposed in conformity with the law and which are necessary in a
                   [ 比照《公民權利和政治權利國際公約》第二十一條 ]                         democratic society in the interests of national security or public
                                                                      safety, public order (ordre public), the protection of public health
                                                                      or morals or the protection of the rights and freedoms of others.
                                                                                                                          [cf. ICCPR Art. 21]



                           第十八條                                                                      Article 18

                          結社的自由                                                              Freedom of association

       (一)    人人有自由結社之權利，包括為保障其本身利益而組織                                (1)   Everyone shall have the right to freedom of association with
              及加入工會之權利。                                                     others, including the right to form and join trade unions for
       (二)    除依法律之規定，且為民主社會維護國家安全或公共安                                      the protection of his interests.
              寧、公共秩序、維持公共衞生或風化、或保障他人權利                                (2)   No restrictions may be placed on the exercise of this right
              自由所必要者外，不得限制此種權利之行使。本條並不                                      other than those which are prescribed by law and which are
              禁止對軍警人員行使此種權利，加以合法限制。                                         necessary in a democratic society in the interests of national

最後更新日期                                                                                                                         Last updated date
15.2.2017                經核證文本                                                                  Verified Copy                          15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 22 of 28
                  《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-25                                          第 II 部    Part II                                                                      2-26
第 383 章                                       第8條       Section 8                                                               Cap. 383

       (三)   本條並不授權採取立法措施或應用法律，妨礙《關於結社                                  security or public safety, public order (ordre public), the
             自由及保障組織權利之國際勞工組織一九四八年公約》中                                  protection of public health or morals or the protection of the
             適用於香港的規定所規定之保證。                                            rights and freedoms of others. This article shall not prevent
               [ 比照《公民權利和政治權利國際公約》第二十二條 ]                               the imposition of lawful restrictions on members of the armed
                                                                        forces and of the police in their exercise of this right.
                                                                  (3)   Nothing in this article authorizes legislative measures to be
                                                                        taken which would prejudice, or the law to be applied in
                                                                        such a manner as to prejudice, the guarantees provided for
                                                                        in the International Labour Organization Convention of 1948
                                                                        concerning Freedom of Association and Protection of the
                                                                        Right to Organize as it applies to Hong Kong.
                                                                                                                     [cf. ICCPR Art. 22]



                       第十九條                                                                     Article 19

                   關於結婚和家庭的權利                                                 Rights in respect of marriage and family

       (一)   家庭為社會之自然基本團體單位，應受社會及國家之保                             (1)   The family is the natural and fundamental group unit of
             護。                                                         society and is entitled to protection by society and the State.
       (二)   男女已達結婚年齡者，其結婚及成立家庭之權利應予確                             (2)   The right of men and women of marriageable age to marry
             認。                                                         and to found a family shall be recognized.
       (三)   婚姻非經婚嫁雙方自由完全同意，不得締結。                                 (3)   No marriage shall be entered into without the free and full
       (四)   夫妻在婚姻方面，在婚姻關係存續期間，以及在婚姻關                                   consent of the intending spouses.
             係消滅時，雙方權利責任平等。婚姻關係消滅時，應訂                             (4)   Spouses shall have equal rights and responsibilities as to
             定辦法，對子女予以必要之保護。                                            marriage, during marriage and at its dissolution. In the case
               [ 比照《公民權利和政治權利國際公約》第二十三條 ]                               of dissolution, provision shall be made for the necessary
                                                                        protection of any children.
                                                                                                                     [cf. ICCPR Art. 23]




最後更新日期                                                                                                                    Last updated date
15.2.2017            經核證文本                                                                 Verified Copy                          15.2.2017
                         Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 23 of 28
                      《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-27                                              第 II 部    Part II                                                                      2-28
第 383 章                                           第8條       Section 8                                                               Cap. 383


                           第二十條                                                                     Article 20

                          兒童的權利                                                                Rights of children

       (一)    所有兒童有權享受家庭、社會及國家為其未成年身分給                                (1)   Every child shall have, without any discrimination as to
              予之必需保護措施，不因種族、膚色、性別、語言、宗                                      race, colour, sex, language, religion, national or social origin,
              教、民族本源或社會階級、財產或出生而受歧視。                                        property or birth, the right to such measures of protection as
       (二)    所有兒童出生後應立予登記，並取得名字。                                           are required by his status as a minor, on the part of his family,
                                                                            society and the State.
                   [ 比照《公民權利和政治權利國際公約》第二十四條 ]
                                                                      (2)   Every child shall be registered immediately after birth and
                                                                            shall have a name.
                                                                                                                         [cf. ICCPR Art. 24]



                          第二十一條                                                                     Article 21

                        參與公眾生活的權利                                                      Right to participate in public life

        凡屬永久性居民，無分人權法案第一 ( 一 ) 條所列之任何區別，                              Every permanent resident shall have the right and the opportunity,
        不受無理限制，均應有權利及機會 ——                                            without any of the distinctions mentioned in article 1(1) and
             (甲)   直接或經由自由選擇之代表參與政事；                                  without unreasonable restrictions—
             (乙)   在真正、定期之選舉中投票及被選。選舉權必須普                                   (a)   to take part in the conduct of public affairs, directly or
                   及而平等，選舉應以無記名投票法行之，以保證選                                         through freely chosen representatives;
                   民意志之自由表現；                                                (b)   to vote and to be elected at genuine periodic elections
             (丙)   以一般平等之條件，服香港公職。                                                which shall be by universal and equal suffrage and shall
                                                                                  be held by secret ballot, guaranteeing the free expression
                   [ 比照《公民權利和政治權利國際公約》第二十五條 ]                                     of the will of the electors;
                                                                            (c)   to have access, on general terms of equality, to public
                                                                                  service in Hong Kong.
                                                                                                                         [cf. ICCPR Art. 25]

最後更新日期                                                                                                                        Last updated date
15.2.2017                經核證文本                                                                 Verified Copy                          15.2.2017
                  Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 24 of 28
               《香港人權法案條例》                                                    Hong Kong Bill of Rights Ordinance


2-29                                       第 II 部    Part II                                                                      2-30
第 383 章                                    第8條       Section 8                                                               Cap. 383




                   第二十二條                                                                     Article 22

              在法律前平等及受法律平等保護                                             Equality before and equal protection of law

       人人在法律上一律平等，且應受法律平等保護，無所歧視。在                             All persons are equal before the law and are entitled without any
       此方面，法律應禁止任何歧視，並保證人人享受平等而有效                              discrimination to the equal protection of the law. In this respect,
       之保護，以防因種族、膚色、性別、語言、宗教、政見或其他                             the law shall prohibit any discrimination and guarantee to all
       主張、民族本源或社會階級、財產、出生或其他身分而生之歧                             persons equal and effective protection against discrimination on
       視。                                                      any ground such as race, colour, sex, language, religion, political
            [ 比照《公民權利和政治權利國際公約》第二十六條 ]                         or other opinion, national or social origin, property, birth or other
                                                               status.
                                                                                                                  [cf. ICCPR Art. 26]



                   第二十三條                                                                     Article 23

                   少數人的權利                                                              Rights of minorities

       屬於種族、宗教或語言少數團體之人，與團體中其他分子共                              Persons belonging to ethnic, religious or linguistic minorities shall
       同享受其固有文化，信奉躬行其固有宗教或使用其固有語言                              not be denied the right, in community with the other members of
       之權利，不得剝奪之。                                              their group, to enjoy their own culture, to profess and practise their
            [ 比照《公民權利和政治權利國際公約》第二十七條 ]                         own religion, or to use their own language.
                                                                                                                  [cf. ICCPR Art. 27]




最後更新日期                                                                                                                 Last updated date
15.2.2017         經核證文本                                                                 Verified Copy                          15.2.2017
                    Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 25 of 28
                《香港人權法案條例》                                                     Hong Kong Bill of Rights Ordinance


3-1                                         第 III 部    Part III                                                                    3-2
第 383 章                                      第9條       Section 9                                                             Cap. 383



                   第 III 部                                                                Part III
                例外及保留條文                                                        Exceptions and Savings
9.    武裝部隊及拘禁在懲治機構內的人                                 9.          Armed forces and persons detained in penal establishments
      負責香港外交事務的政府的武裝部隊成員和在這些部隊服務                                  Members of and persons serving with the armed forces of the
      的人，以及在任何性質的懲治機構內受合法拘禁的人，受到                                  government responsible for the foreign affairs of Hong Kong and
      為維持部隊紀律及囚禁紀律而不時由法律批准施加的限制所                                  persons lawfully detained in penal establishments of whatever
      規限。                                                         character are subject to such restrictions as may from time to time
                                                                  be authorized by law for the preservation of service and custodial
                                                                  discipline.

10.   受拘禁的少年                                          10.         Juveniles under detention
      凡在任何時候缺乏適當的監獄設施，或凡成年人與少年混合                                  Where at any time there is a lack of suitable prison facilities or
      拘禁互相有利，則人權法案第六 ( 二 )( 乙 ) 及 ( 三 ) 條並不要                      where the mixing of adults and juveniles is mutually beneficial,
      求被拘禁的少年與成年人分開收押。                                            article 6(2)(b) and (3) does not require juveniles who are detained
                                                                  to be accommodated separately from adults.

11.   出入境法例                                           11.         Immigration legislation
      對於無權進入及停留於香港的人來說，本條例不影響管限這                                  As regards persons not having the right to enter and remain in
      些人進入、逗留於及離開香港的出入境法例，亦不影響這些                                  Hong Kong, this Ordinance does not affect any immigration
      法例的適用。                                                      legislation governing entry into, stay in and departure from Hong
                                                                  Kong, or the application of any such legislation.

12.   沒有居留權的人                                         12.         Persons not having the right of abode
      人權法案第九條並不賦予沒有香港居留權的人就驅逐他出境                                  Article 9 does not confer a right of review in respect of a decision
      的判定要求覆判的權利，亦不賦予他為此目的而委託代理人                                  to deport a person not having the right of abode in Hong Kong
      向主管當局到場申訴的權利。                                               or a right to be represented for this purpose before the competent
                                                                  authority.

13.   行政會議及立法會                                        13.         Executive and Legislative Councils
      人權法案第二十一條並不要求在香港設立由選擧產生的行政                                  Article 21 does not require the establishment of an elected
最後更新日期                                                                                                                 Last updated date
15.2.2017           經核證文本                                                                 Verified Copy                        15.2.2017
                            Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 26 of 28
                          《香港人權法案條例》                                                         Hong Kong Bill of Rights Ordinance


3-3                                                 第 III 部    Part III                                                                       3-4
第 383 章                                             第 14 條     Section 14                                                               Cap. 383

      會議或立法會。                                                             Executive or Legislative Council in Hong Kong.
                                 ( 由 1999 年第 34 號第 3 條修訂 )

14.   暫時的保留條文                                                 14.         Temporary savings
      (1)   自生效日期起計的 1 年期間內，本條例受附表所列的條                                    (1)   For a period of 1 year beginning on the commencement
            例規限。                                                                date, this Ordinance is subject to the Ordinances listed in the
      (2)   根據或憑藉附表所列任何條例而 ——                                                   Schedule.
            (a)   作出的任何行為 ( 包括在行使酌情決定權時作出的                                (2)   This Ordinance does not affect—
                  行為 )；或                                                        (a)   any act done (including any act done in the exercise of a
            (b)   授權或規定的任何不行為，或在行使酌情決定權時                                              discretion); or
                  發生的任何不行為，                                                     (b)   any omission authorized or required, or occurring in the
            若是在生效日期 1 週年之前發生，不受本條例影響。                                                 exercise of a discretion,
      (3)   在生效日期 1 週年之前，立法局可為以下所有目的或以                                          before the first anniversary of the commencement date, under
            下任何目的而藉決議修訂本條 ——                                                    or by any Ordinance listed in the Schedule.
            (a)   規定自生效日期 1 週年起計的 1 年期間內，本條例                              (3)   The Legislative Council may before the first anniversary of
                  受該局修訂中所指明列於附表內的條例規限；                                          the commencement date by resolution amend this section for
                                                                                all or any of the following purposes—
            (b)   規定根據或憑藉立法局修訂中所指明列於附表內的
                  任何條例而 ——                                                      (a)   to provide that, for a period of 1 year beginning on
                                                                                      the first anniversary of the commencement date, this
                  (i)    作出的任何行為 ( 包括在行使酌情決定權時作                                       Ordinance is subject to such of the Ordinances listed in
                         出的行為 )；或                                                     the Schedule as are specified in the amendment;
                  (ii)   授權或規定的任何不行為，或在行使酌情決定                                   (b)   to provide that this Ordinance does not affect—
                         權時發生的任何不行為，
                                                                                      (i)      any act done (including any act done in the
                  若是在生效日期 2 週年之前發生，不受本條例影響；                                                    exercise of a discretion); or
                  及
                                                                                      (ii)     any omission authorized or required, or occurring
            (c)   廢除本款。                                                                        in the exercise of a discretion,
                                                                                      before the second anniversary of the commencement
                                                                                      date, under or by any Ordinance listed in the Schedule
                                                                                      that is specified in the amendment; and
                                                                                (c)   to repeal this subsection.

最後更新日期                                                                                                                            Last updated date
15.2.2017                   經核證文本                                                                       Verified Copy                     15.2.2017
                     Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 27 of 28
                  《香港人權法案條例》                                                     Hong Kong Bill of Rights Ordinance


3-5                                          第 III 部    Part III                                                                    3-6
第 383 章                                      第 14 條     Section 14                                                            Cap. 383

      (4)   在本條中，提述某條例時，包括提述根據該條例訂立的                               (4)   In this section, a reference to an Ordinance includes a
            任何附屬法例。                                                      reference to any subsidiary legislation made under that
      (5)   雖有第 3 條的規定，本條仍然實施。                                           Ordinance.
                                                                   (5)   This section operates notwithstanding section 3.




最後更新日期                                                                                                                  Last updated date
15.2.2017           經核證文本                                                                   Verified Copy                       15.2.2017
                        Case 3:18-cr-00465-MMC Document 69-7 Filed 09/25/19 Page 28 of 28
                    《香港人權法案條例》                                                 Hong Kong Bill of Rights Ordinance


 S-1                                               附表      Schedule                                                             S-2
 第 383 章                                                                                                                  Cap. 383



                         附表                                                                 Schedule
                                              [ 第 14 條 ]                                                                     [s. 14]

             第 14(1) 及 (2) 條適用的條文                              Provisions to which Section 14(1) and (2) Applies

《入境條例》( 第 115 章 ) ( 由 1997 年第 80 號第 103(1) 條修訂 )           Immigration Ordinance (Cap. 115)

《社團條例》( 第 151 章 )                                          Societies Ordinance (Cap. 151)

《刑事罪行條例》( 第 200 章 )                                        Crimes Ordinance (Cap. 200)

《防止賄賂條例》( 第 201 章 )                                        Prevention of Bribery Ordinance (Cap. 201)

《廉政公署條例》( 第 204 章 ) ( 由 2003 年第 1 號第 3 條修訂 )               Independent Commission Against Corruption Ordinance (Cap. 204)

《警隊條例》( 第 232 章 ) ( 由 1998 年第 315 號法律公告修訂 )                Police Force Ordinance (Cap. 232)




最後更新日期                                                                                                              Last updated date
15.2.2017               經核證文本                                                               Verified Copy                   15.2.2017
